UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1763


In Re:   CHRISTOPHER EARL COTTRELL,

                Petitioner.




                 On Petition for Writ of Mandamus.
                      (3:16-cv-00200-HEH-RCY)


Submitted:   October 13, 2016               Decided:   October 17, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Christopher Earl Cottrell, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Christopher Earl Cottrell petitions for a writ of mandamus,

alleging that the district court has unduly delayed ruling on his

in forma pauperis application and his petition filed under 28

U.S.C. § 2254 (2012).     He seeks an order from this court directing

the district court to act.        Because our review of the district

court’s docket reveals that the district court granted Cottrell

leave to proceed in forma pauperis and denied his § 2254 petition,

we deny the mandamus petition as moot.           We grant leave to proceed

in forma pauperis and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would    not   aid   the   decisional

process.

                                                              PETITION DENIED




                                     2